UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
LG CAPITAL FUNDING, LLC,

        Plaintiff,
                                          MEMORANDUM & ORDER
           -against-
                                          16-CV-2752(KAM)(JO)
5BARZ INTERNATIONAL, INC.,

       Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

           On March 31, 2018, the court issued a memorandum and

order (ECF No. 52, the “March Order,”) granting in part and

denying in part plaintiff, LG Capital Funding, LLC’s

(“plaintiff”) motion for summary judgment, (ECF No. 47, the

“First Sum. J. Mot.”).     The partial denial of plaintiff’s First

Summary Judgment Motion was without prejudice to plaintiff’s

ability to supplement the record and renew its motion as to

certain relief the court denied in ruling on the First Summary

Judgment Motion.     (See March Order 45-46.)   The court then

granted plaintiff’s renewed, second motion for summary judgment

as to damages on September 6, 2018.     (See ECF No. 67, the

“September Order” 32-33.)     The court also granted summary

judgment to plaintiff as to an award of reasonable attorneys’

fees.   (Id. at 33.)    The court now rules on plaintiff’s

unopposed application for attorneys’ fees.      (See ECF No. 69,

Mot. Att’y Fees.)
           The court assumes familiarity with the underlying

factual and procedural background of this case which is set

forth, at length, in the court’s March Order deciding the

plaintiff’s First Summary Judgment Motion.          (March Order 3-15.)

Plaintiff submitted in support of this application for an award

of attorney’s fees an invoice listing the tasks carried out in

litigating this case, (ECF No. 69-2, Invoice), a Memorandum in

Support, (ECF No. 69-3, Pl.’s Mem.), and a declaration by Kevin

Kehrli, Esq., in support of plaintiff’s application for

attorneys’ fees, (ECF No. 69-1, Ex. A, Kehrli Decl.).            As the

court has already granted summary judgment to plaintiff as to

damages, the court must now determine if plaintiff’s requested

fees are reasonable.      Plaintiff is entitled to fees pursuant to

defendant’s contractual obligation as set forth in the Note. 1

NetJets Aviation, Inc. v. LHC Commc’ns, LLC, 537 F.3d 168, 175

(2d Cir. 2008).     For the reasons set forth below, the court

GRANTS plaintiff’s application for an award of attorneys’ fees

as modified herein.

                                DISCUSSION

I.   Reasonable Attorneys’ Fees

           The standard method for determining reasonable

attorneys’ fees is “the number of hours reasonably expended on


1     The court previously concluded that defendant must pay plaintiff’s
reasonable attorneys’ fees under the terms of the Note. (March Order 32-33;
see also ECF No. 65-2, Ex. B, Note ¶ 7.)

                                     2
the litigation multiplied by a reasonable hourly rate,” arriving

at a “presumptively reasonable fee.” 2        Francois v. Mazer, 523 F.

App’x 28, 29 (2d Cir. 2013) (citing Arbor Hill Concerned

Citizens Neighborhood Ass’n v. Cty. of Albany, 522 F.3d 182,

188–90 (2d Cir. 2008)); Chambless v. Masters, Mates & Pilots

Pension Plan, 885 F.2d 1053, 1058–59 (2d Cir. 1989); Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983).

      A.    Reasonable Hourly Rate

            A reasonable hourly rate is “the rate a paying client

would be willing to pay,” “bear[ing] in mind that a reasonable

paying client wishes to spend the minimum necessary to litigate

the case effectively.”      Arbor Hill, 522 F.3d at 190.        The

reasonable hourly rates should be based on “rates prevailing in

the community for similar services of lawyers of reasonably

comparable skill, experience, and reputation.”           Cruz v. Local

Union No. 3 of Int’l Bhd. of Elec. Workers, 34 F.3d 1148, 1159

(2d Cir. 1994) (citing Blum v. Stenson, 465 U.S. 886, 894

(1984)).    The “community” is generally considered the district

where the district court sits.        See Arbor Hill, 522 F.3d at 190.

Thus, determination of the prevailing market rates may be based

on evidence presented or a judge’s own knowledge of hourly rates



2     The court recognizes that the “degree of success” by a prevailing party
moving for attorneys’ fees is another factor to consider in awarding fees.
Not only has plaintiff succeeded in its summary judgment motion but, in
addition, the Note provides for the award of attorneys’ fees.

                                      3
charged in the community.   Chambless, 885 F.2d at 1059; see

Farbotko v. Clinton Cty., 433 F.3d 204, 209 (2d Cir. 2005).

           Plaintiff requests a reasonable hourly rate of $250

for each of the attorneys who billed in this matter.   (Pl.’s

Mem. 6.)   In his sworn declaration, Mr. Kehrli briefly describes

in a footnote his and the other timekeepers’ respective legal

experience and attaches a time sheet describing the work

performed and time spent by plaintiff’s counsel on this matter.

(Kehrli Decl. 5 n.1; see also Invoice.)   Defendant does not

dispute these hourly rates or plaintiff’s counsel’s respective

qualifications or, in general, oppose the fee application in any

respect.

           The $250 hourly rate that plaintiff seeks for all of

plaintiff’s counsel is above the general range of rates awarded

to similarly experienced attorneys in this District.   Courts

have found that the prevailing hourly rates in this district are

generally between $300 and $400 for law firm partners, $200 to

$300 for senior associates, and $100 to $200 for junior

associates.   See Tacuri v. Nithin Constr. Co., No. 14-CV-2908,

2015 WL 790060, at *13 (E.D.N.Y. Feb. 24, 2015); Fawzy v. Gendy,

No. 12-CV-5580, 2013 WL 5537128, at *1 (E.D.N.Y. Oct. 6, 2013)

(citing Cho v. Koam Med. Servs. P.C., 524 F. Supp. 2d 202, 207

(E.D.N.Y. 2007)).   Indeed, plaintiff cites to recent case law

supporting these general tiers of reasonable hourly rates.     (See

                                 4
Pl.’s Mem. 5 (citing LG Capital Funding, LLC v. Worthington

Energy, Inc., No-16-CV-6288, 2018 U.S. Dist. LEXIS 28899, at *17

(E.D.N.Y. Feb. 20, 2018)).)    Moreover, the blanket rate of $250

per hour asserted by plaintiff’s counsel does not account for

the disparate experience of each of the attorneys who billed on

this matter.   That is, this rate treats Kehrli, in his fourth-

year of practice and arguably a mid-level associate by 2018, the

same as timekeeper Rushelle Bailey who was not yet admitted to

practice in early 2018.    (Kehrli Decl. 5 n.1.)   In this

District, law clerks are typically awarded fees at the same

hourly rate as legal paraprofessionals, or paralegals.       See

Douyon v. N.Y. Med. Health Care, P.C., 49 F. Supp. 3d 328, 348

(E.D.N.Y. 2014) (holding that $100 per hour was a reasonable

rate for a law clerk); Ferrara v. Oakfield Leasing Inc., 904 F.

Supp. 2d 249, 274 (E.D.N.Y. 2012) (finding an award of $90 per

hour “fair and reasonable” for paralegals and law clerks);

Ferrara v. CMR Contracting LLC, 848 F. Supp. 2d 304, 313

(E.D.N.Y. 2012) (“In recent years, courts in this district have

approved hourly fee rates in the range of . . . $70 to $100 for

paralegal assistants.”).    Thus, the court will reduce the $250

rate to $85 for work completed by unadmitted law clerks,

including by Bailey during the several months in 2018 that she

worked on this case prior to her admission.    One other

timekeeper, Michael Smaila, billed 0.2 hours on October 13,

                                  5
2016, prior to his admission in December 2016, and his rate will

also be reduced to $85 for this work.         (See Invoice 4.)

            Furthermore, the bulk of the work completed by

plaintiff’s counsel on this matter was performed by junior

associates with no more than three years of experience.             Though

Kehrli was the most senior associate to work on the matter, the

work he completed in 2018 as a fourth-year associate comprised

only a fraction of the hours billed in this case.            (See Invoice

8-9.)   Thus, the court finds that a rate at the midpoint for the

range of rates typically awarded for a junior associate, or

$150, would be reasonable for most of the hours billed in this

case by the junior associates admitted to practice, and by

Kehrli during the years 2016 and 2017. 3        The court will apply a

rate reasonable for a more senior associate, or $250, to the

hours billed by Kehrli in 2018.        See Tacuri, 2015 WL 790060, at

*13 (awarding $275 for senior associate with fifteen years of

experience); Acosta v. Hall of Fame Music Stores, Inc., No. 10-

CV-5139, 2015 WL 1003550, at *8 (E.D.N.Y. Mar. 5, 2015)

(awarding $275 per hour for senior associate with thirteen years

of experience); Jemine v. Dennis, 901 F. Supp. 2d 365, 392



3     Plaintiff’s description of the experience of the timekeepers for this
matter does little more than set forth the attorneys’ respective law schools,
graduation years, and dates of admission. (Kehrli Decl. 5 n.1.) Plaintiff
does not persuasively argue that these junior associates are somehow more
experienced and capable than other junior associates in this District. (See
Pl.’s Mem. 6 n.1.)

                                      6
(E.D.N.Y. 2012) (awarding $250 per hour to senior associate with

nine years of experience in relevant law).

           Additionally, the court finds that plaintiff’s counsel

billed hours for a number of tasks best described as clerical

and typically completed by paralegals.   Attorneys are generally

compensated for clerical work at the hourly rate for clerks and

paralegals.   See Rozell v. Ross-Hoist, 576 F. Supp. 2d 527, 541

(S.D.N.Y. 2008) (finding attorneys engaged in clerical tasks

should be compensated as clerical employees); see also G.B. ex

rel. N.B. v. Tuxedo Union Free Sch. Dist., 894 F. Supp. 2d 415,

439 (S.D.N.Y. 2012) (“A court has the discretion to reduce the

award for time spent by attorneys engaging in ‘less skilled

work, like filing and other administrative tasks.’”); Tucker v.

City of New York, 704 F. Supp. 2d 347, 356 (S.D.N.Y. 2010)

(reducing fee award where attorney billed at full rate for

clerical tasks such as serving process, copying, and filing

papers).   A review of the invoice indicates counsel spent 10.3

hours preparing and coordinating the delivery of courtesy

copies.    (See, e.g., Invoice 2 (Entries for June 1, 2016 through

June 8, 2016).)   The court will apply the same paralegal rate of

$85 per hour to this work.

     B.    Reasonable Number of Hours Expended

           The court must next address whether the number of

hours expended by plaintiff’s counsel was reasonable in this

                                  7
breach of contract case.    Grant v. Martinez, 973 F.2d 96, 99 (2d

Cir. 1992) (“The main issue is ‘whether, at the time the work

was performed, a reasonable attorney would have engaged in

similar time expenditures.’”).    A party seeking attorneys’ fees

“must support that request with contemporaneous time records

that show ‘for each attorney, the date, the hours expended, and

the nature of the work done.”    First Keystone Consultants, Inc.

v. Schlesinger Elec. Contractors, Inc., No. 10-CV-696, 2013 WL

950573, at *8 (E.D.N.Y. Mar. 12, 2013) (citing Cablevision Sys.

N.Y.C. Corp. v. Diaz, No. 07–CV–4340, 2002 WL 31045855, at *5

(S.D.N.Y. July 10, 2002)).

          In reviewing a fee application, the court must examine

the particular hours expended by counsel with a view to the

value of the work product of the specific expenditures to the

client’s case.   See Lunday v. City of Albany, 42 F.3d 131, 133

(2d Cir. 1994); DiFilippo v. Morizio, 759 F.2d 231, 235 (2d Cir.

1985).   If any expenditure of time was “excessive, redundant, or

otherwise unnecessary,” the court should exclude these hours

from the calculation.    See Quaratino v. Tiffany & Co., 166 F.3d

422, 425 (2d Cir. 1999); Hensley, 461 U.S. at 434; Lunday, 42

F.3d at 133.

          Plaintiff has submitted records detailing 239.3 hours

of work its attorneys performed in achieving a favorable outcome

on summary judgment.    (See Invoice; Pl.’s Mem. 7.)   This action

                                  8
involved a straight-forward, relatively uncomplicated suit

related to damages for breach of a note involving a single

plaintiff and defendant.    Plaintiff unsuccessfully pursued a

preliminary and permanent injunction in this matter.     (ECF No.

1, Compl. 9-11; see also ECF No. 6, Order to Show Cause.)      The

parties also briefly attempted settlement before Magistrate

Judge Orenstein, (see Minute Entry dated October 27, 2016), and

there appears to have been a limited exchange of discovery in

this matter.    (See Invoice 5 (listing January 2017 entries

related to reviewing and redacting documents for production).)

The parties participated in a number of conferences with

Magistrate Judge Orenstein and a conference with the undersigned

regarding motion practice.    (See, e.g., Minute Entries dated

Dec. 8, 2016; Feb. 17, 2017; Feb. 27, 2017.)     The parties then

engaged in motion practice, both moving for and opposing summary

judgment.    (See generally ECF Nos. 47-49.)   Plaintiff won

summary judgment for its breach of contract claims but renewed

its motion as to damages and attorneys’ fees due to deficiencies

in its initial motion.    (March Order 45-46.)   Defendant does not

contest the amount of time plaintiff’s counsel spent litigating

this case, and indeed have not opposed plaintiff’s application.

            The court finds that plaintiff’s counsel largely

expended a reasonable number of hours in prosecuting plaintiff’s

claims, but shall slightly reduce the number of hours billed for

                                  9
travel and, due to some duplication, for the twice-briefed

motion for damages and fees as follows.          First, Kehrli billed

4.1 hours for time spent traveling to and from the courthouse

for a number of hearings in this case. 4        (See, e.g., Invoice 4

(“Sept-29-16 . . . (Kevin Kehrli) Travel to conference”).)

Courts in this Circuit have typically reduced fee awards for

hours spent traveling.      Estrella v. P.R. Painting Corp., 596 F.

Supp. 2d 723, 728 (E.D.N.Y. 2009) (reducing fee for travel time

by 50%); Douyon v. N.Y. Med. Health Care, P.C., No. 10-CV-3983,

2014 WL 4948121, at *20 (E.D.N.Y. Sept. 30, 2014) (same); Mister

Sprout, Inc. v. Williams Farms Produce Sales, Inc., No. 10-CV-

6036, 881 F. Supp. 2d 482, 490 (S.D.N.Y. 2012) (“Although it is

within a district court’s discretion to compensate travel time

at the full hourly rate, courts in the Second Circuit often

reduce attorneys’ fees for travel time by 50 percent.”).

Accordingly, the court will reduce the 4.1 hours spent traveling

by Kehrli by 50%.     As a fourth-year associate, Kehrli billed 0.8

travel hours at the rate of $250 and billed the remaining 3.3

travel hours at the rate for junior associates or $150.             The




4     The time sheet also includes two entries combining travel time and the
time spent at a court hearing. (See Invoice 5 (Dec. 8, 2016 Entry), 9 (April
19, 2018 Entry).) Though it is not immediately apparent how much time was
spent on travel and on the respective time in court for these entries, all
but one of plaintiff’s counsel’s other entries for travel accounted for 0.4
hours. (See, e.g., id. at 5 (Oct. 26, 2016 Entry).) The court thus treated
these combined entries as accounting for 0.4 hours of travel time each way or
0.4 hours on December 8, 2016 and 0.8 hours on April 19, 2018.

                                     10
court will thus reduce the total fee amount by $347.50 (0.4

hours x $250 plus 1.65 hours x $150).

          Second, plaintiff’s counsel billed several hours for

iterative rounds of motion practice that were not reasonably

necessary.   Plaintiff’s initial motion for summary judgment

lacked certain information necessary for the court to calculate

damages and attorneys’ fees.    (See March Order 42-45.)   In

granting summary judgment in plaintiff’s favor, the court

ordered plaintiff to renew its motion for both damages and

attorneys’ fees.   (Id.)   In its renewed motion, however,

plaintiff’s counsel reserved as to the award of attorneys’ fees,

opting instead for fees to “be addressed upon resolution” of the

summary judgment motion as to damages, thus requiring an

additional round of briefing.     (See September Order 19-20.)

The court declines to award attorneys’ fees for the hours billed

in renewing plaintiff’s motion for attorneys’ fees, or 8.8 hours

(7.9 hours billed by Bailey as a junior associate, and 0.9 hours

billed by Kehrli as a fourth-year associate).     Thus, the court

will reduce the fee award by $1,757.50, including the reduction

for travel time (7.9 hours x $150 + 0.9 hours x $250 + $347.50).

     C.   Fee Award Calculation

          Therefore, accounting for the reduction attributable

to 4.1 hours of travel time and 8.8 hours of time unreasonably

spent on the successive motions for damages and attorneys’ fees,

                                  11
the court finds that 205.7 hours at a rate of $150 per hour for

the junior associates who billed on this matter, 8.1 hours at a

rate of $85 for the law clerks who billed on this matter, 10.3

hours also at a rate of $85 for the clerical work performed by

attorneys, and 15.2 hours at a rate of $250 per hour for Kehrli

during his fourth-year as an associate, are reasonable.

Applying these rates to the reasonably expended hours, as

discussed above, yields a reasonable fee award of $34,461.50

($30,855.00 + $689.00 + $3,800.00 +$875.50 - $1.757.50).

II.   Costs

              Plaintiff requests an award of $929.79 for the filing

fee and various other costs it spent in this litigation.      As

discussed above, plaintiff is entitled to costs based on the

terms of the Note at the heart of this dispute.      Here, plaintiff

requests $929.79 but provides no invoice or receipts documenting

these costs.     (See Kehrli Decl. ¶ 41.)   The court notes that

plaintiff paid the $400.00 filing fee to initiate this case.

(See ECF No. 1, Docket Text for Complaint (indicating payment of

$400 filing fee).)     But, because plaintiff did not provide any

documentation for the remaining $529.79 in costs, besides

assigning $275.08 to fees for service of process, and $254.71 to

fees for courier services, the court declines to award costs for




                                   12
these expenditures.   Thus, the court will only award costs in

the amount of $400.00.

                            CONCLUSION

          For the foregoing reasons, plaintiff’s application for

attorneys’ fees is GRANTED as modified by this Order.   The Clerk

of Court is respectfully directed accordingly to enter judgment

in plaintiff’s favor in the amount of $110,472.70 in damages,

(see September Order 19), $34,461.50 in attorneys’ fees, and

$400.00 in costs, and to close the case.

SO ORDERED.

Dated: Brooklyn, New York
       July 15, 2019

                               ________ /s/ ___         ___
                               KIYO A. MATSUMOTO
                               United States District Judge
                               Eastern District of New York




                                13
